Title: To Thomas Jefferson from George Hammond, 13 July 1792
From: Hammond, George
To: Jefferson, Thomas



Sir
Philadelphia 13th July 1792

I have received your note of yesterday. Though I should feel the greatest reluctance to intrude upon moments appropriated to the arrangement of your concerns, public or domestic, at the eve of your departure, yet instigated as I am by every sentiment of humanity and duty to use every exertion to relieve an unfortunate British subject, who has been in a state of unjust confinement for nearly three years, I trust you will not esteem me too importunate in requesting you to inform me, of the actual situation of Mr. Pagan’s case, and of the measures intended to be pursued, in consequence of a writ of error being granted or refused by the supreme Court. I also wish to know whether the opinion of the Court is to be taken on the propriety of granting  to Mr. Pagan a writ of error unaccompanied by the preliminary step of his finding bail for the whole amount of the debt and costs. I have the honor to be with great respect Sir, your most obedient humble Servant

Geo. Hammond

